                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE


    IN RE: VALSARTAN N-
    NITROSODIMETHYLAMINE (NDMA)
    CONTAMINATION PRODUCTS LIABILITY             Civil No. 19-2875 (RBK/JS)
    LITIGATION




                        MEMORANDUM OPINION AND ORDER


       This   Opinion    addresses        defendants’   request    for    discovery

directed      to     plaintiffs’      “litigation       funding.” 1      Generally,

defendants want to discover whether plaintiffs are backed by

litigation         funders,   the     details     of     the     financing,     and

communications        regarding     the    financing.      The    Court    received

defendants’ letter brief [Doc. No. 189] and plaintiffs’ opposition

[Doc. No. 188].       The Court exercises its discretion to decide this

discovery dispute without oral argument.                Fed. R. Civ. P. 78; L.

Civ. R. 78.1.          For the reasons discussed herein, defendants’

request is denied.




1 Litigation financing in the MDL context, “refers to any agreement under
which any person, other than an attorney, permitted to charge a
contingent fee representing a party, has a right to receive compensation
that is contingent on and sourced from any proceeds of an MDL.” In re:
National Prescription Opiate Litigation(”Opiate Litigation”), Case No.
1:17-MD-2804, WL 2127807, at *1 (N.D. Ohio May 7, 2018). The Court does
not presently know whether any plaintiff has an arrangement with a
litigation funder.
Background

     By way of background, this Multidistrict Litigation (“MDL”)

concerns    various      FDA    and       voluntary      recalls     of   contaminated

valsartan, a generic prescription medication indicated in the

treatment    of   high    blood       pressure     and    other      conditions. 2     The

February    14,   2019    Transfer         Order   of     the      Judicial    Panel   on

Multidistrict     Litigation         is    reported      at   In    Re:   Valsartan    N-

Nitrosodimethylamine           (NDMA)      Contamination        Products      Liability

Litigation, 363 F. Supp. 3d 1378 (MDL No. 2875 2019). Plaintiffs

generally allege defendants’ valsartan contained carcinogens that

caused personal injuries and economic losses. Defendants deny

their drugs caused any injuries or damages, although it is not

disputed that at least some of defendants’ drugs were contaminated.

Presently approximately 60 defendants are named.                     These defendants

include    manufacturers        of   the    active    pharmaceutical          ingredient

(“API”), suppliers, repackagers, wholesalers, and retailers. Some

of the “lead” defendants, API manufacturers, are located in China

and India.    Given the number of potential plaintiffs, the amount

in dispute, the seriousness of plaintiffs’ claimed injuries, and



2 The recalls at issue started in 2018 and continued into 2019. The
Court understands plaintiffs recently filed a Motion to Transfer and
Expand the Scope of MDL 2875 with the Judicial Panel on Multidistrict
Litigation to include “all Federal cases concerning Angiotensin Receptor
Blockers (“ARB’s”) contaminated with carcinogenic contaminants.”
Defendants’ September 11, 2019 Letter Brief (“DLB”) at 5, Doc. No. 213.
Plaintiffs recently clarified that their present intention is only to
expand the MDL to include contaminated losartan and irbesartan.

                                             2
the fact that some “target” defendants are located overseas, this

MDL will undoubtedly be costly to prosecute and defend.

       Since the first case management conference in March, 2019,

much has been done to organize and manage the case.           This includes

designating and approving the parties’ leadership structure (CMO

No. 6, Doc. No. 96), and identifying the “core discovery” to be

produced by defendants (April 29, 2019 Order, Doc. No. 88). 3 In

June, 2019, three consolidated “master complaints” were filed.

These    complaints    generally      grouped    plaintiffs    into   three

categories.     The first master complaint addresses the claims of

individual plaintiffs [Doc. No. 122] who allege they contracted

various forms of cancer from consuming defendants’ contaminated

valsartan.     To date approximately 126 personal injury cases of

this    type   have   been   filed.       Plaintiffs’   counsel   estimates

approximately 2,000 cases may eventually be filed. The second

master complaint [Doc. No. 123] is a nationwide medical monitoring

class action filed on behalf of all “individuals who consumed

[contaminated] generic valsartan-containing drugs … at least since

January 1, 2012[.]” Id. at ¶390. The potential class size is


3 The Court defined “core discovery” as discovery that is, “(1)
easily   identifiable,   (2)  unquestionably   relevant   and   not
privileged, (3) relatively simple to retrieve, and (4) discrete.”
See April 29, 2019 Order at l n. 1, Doc. No. 88. The purpose of
this early production was to focus the parties’ efforts on key
issues, to enable plaintiffs to promptly and efficiently identify
the relevant ESI and documents to request, and to reduce the likely
substantial cost of defendants’ ESI production.
                                      3
undoubtedly in the tens of thousands. The third master complaint

(Doc. No. 121) is a nationwide economic class action filed on

behalf of “[a]ll individuals and entities … who, since at least

January 1, 2012 to the present, paid any amount of money for a

valsartan-containing drug [.]” Id. at ¶413. This class size is

also expected to be very large.

       To date, no formal discovery has been directed to plaintiffs.

The Court expects to shortly approve “Fact Sheets” to be answered

by     all   personal       injury     plaintiffs        and    the        named     class

representatives. As to defendants, the “lead” parties have already

produced most of what has been denominated as “core discovery.”

       The present discovery dispute arose in the context of what

questions    would    be    included    in     plaintiffs’      Fact       Sheet    to    be

answered.      Specifically,         defendants       propose       to    require      each

plaintiff     to     produce     the     following:          “all        documents       and

communications related to funding or financing, if any, you or

your    counsel      have    obtained        to     pursue     this       litigation.” 4

Defendants’ letter brief identifies precisely what they want:

             Defendants seek to obtain information about
             Plaintiffs’ agreements and communications with any
             third-party funders of the litigation, including
             Plaintiffs’ documents and communications relating
             to or concerning any litigation finance obtained in
             connection with this litigation, documents and
             communications regarding conferences, meetings or
             conventions attended with the purposes of seeking
             litigation     finance,    and    documents     and
4 As is apparent, defendants asks        for      litigation   funding     discovery     from
plaintiffs and their attorneys.

                                          4
            communications relating to agreements to finance
            this litigation.
DLB at 1.
     Not unexpectedly, plaintiffs object to producing discovery

regarding       their    litigation      funding.             Albeit,     plaintiffs      are

willing    to    produce    some       documents      for      an    in   camera    review.

Plaintiffs argue their private financial information is irrelevant

to their claims and defenses and defendants have “no legitimate

need for the requested information.”                         Plaintiffs’ Letter Brief

(“PLB”) at 2.         Plaintiffs, however, agree to submit documents to

the Court for an in camera review, “where the litigation funding

company has control or input into litigation decisions, including

settlement, which could interfere with a plaintiff’s control of

his, or her lawsuit and the attorney-client relationship.”                              Id.

     Defendants disagree with plaintiffs and contend “third-party

funding    represents       a    critical       piece    of     information        to   which

Defendants      are     entitled.”        DLB    at     1.      Defendants      argue     the

requested discovery is relevant to identifying, “the real party in

interest as to some or all of the claims alleged in this action,”

and whether plaintiffs have standing to sue.                        Id.   Defendants also

argue plaintiffs’ funding information is relevant to determining:

(1) plaintiffs’ credibility and bias, (2) the scope of proportional

discovery, (3) the scope of potential sanctions, and (4) the

“medical     necessity          and    the      reasonableness            of   plaintiff’s

treatments.”       Id. at 2.          Defendants argue, “[t]he recent history

                                             5
of mass tort multi-district litigation is littered with examples

of undisclosed non-party involvement gone wrong to the detriment”

of the legal process and public health.           Defendants also argue

that “courts and legislators lean toward mandating disclosure of

third-party funding.”    Id. at 4.

Discussion

     This is not the first instance, nor likely the last, where

defendants in a MDL mass tort case seek discovery directed to

plaintiffs’ litigation funding.      Scores of courts and commentators

have already addressed the issue.          This Court can add little to

the existing discourse and is left to essentially parrot what has

already been written.        At bottom, courts are split on the issue

and plaintiffs and defendants can each cite to cases supporting

their positions.     What is not in dispute is that there is no

binding   Third    Circuit     precedent    on   whether   a   plaintiff’s

litigation funding is a proper subject of discovery.           Nor is the

Court aware of any published New Jersey District Court authority

on point. 5



1. As to Relevance, Plaintiffs Have the Better Argument


5 In Mershon v. Elastic Stop Nut Div. of Harvard Industries, Inc.,
C.A. No. 87-1319 (HLS), 1990 WL 484152, at *12 (D.N.J. March 23,
1990) (citation omitted), the Court merely stated, “[t]hird party
funding, in and of itself, does not make the named plaintiffs
antagonistic to the interests of the class.” The decision did not
address a discovery issue.
                                     6
       After considering the present record and the relevant case

law, the Court rules in plaintiffs’ favor. The Court finds that

litigation funding is irrelevant to the claims and defenses in the

case    and,    therefore,    plaintiffs’    litigation     funding    is     not

discoverable.

       The scope of relevant discovery is set forth in Fed. R. Civ.

P.     26(b)1).     This    Rule   permits   discovery      regarding,      “any

nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case[.]” The Court

agrees with the plethora of authority that holds that discovery

directed to a plaintiff’s litigation funding is irrelevant.                   See

Benitez    v.     Lopez,   17-CV-3827-SJ-SJB,   2019   WL   1578167,     at   *1

(E.D.N.Y. March 14, 2019) (“As to the litigation funding documents,

Defendants fail to establish that such discovery is ‘relevant to

any party’s claims or defense.’”           Also stating, “[t]he financial

backing of a litigation funder is as irrelevant to credibility as

the Plaintiff’s personal financial wealth, credit history, or

indebtedness. That a person has received litigation funding does

not assist the factfinder in determining whether or not the witness

is telling the truth.”); Miller UK Ltd. v. Caterpillar, Inc., 17

F. Supp.3d 711, 742 (N.D. I11. 2014) (“Caterpillar is not entitled

to discover the amount of money sought or received by Miller, the

details of the agreement it has with its funder, or how much the

funder will receive if Miller wins the case.              In the setting of

                                       7
this case, that information is simply irrelevant.”); Kaplan v.

S.A.C. Capital Advisors, L.P., S.A.C., No. 12-CV-9350 (VM)(KNF),

2015 WL 5730101, at *5 (S.D.N.Y. Sept. 10, 2015), aff’d, 141 F.

Supp. 3d 246 (S.D.N.Y. 2015). (denying defendants’ request for

plaintiffs’    litigation   funding       documents    on     the   ground   that

“defendants did not show that the requested documents are relevant

to any party’s claim or defense.”); Space Data Corp. v. Google

LLC, Case No. 16-cv-03260 BLF (NC), 2018 WL 3054797, at *1 (N.D.

Ca. June 11, 2018) (denying litigation funding discovery and

stating, “[t]he Court is not persuaded that the materials sought

are relevant to any party’s claim . . . .”); MLC Intellectual

Property LLC v. Micron Technology, Inc., Case No. 14-cv-3657-SI,

2019 WL 118595, at *2 (N.D. Ca. Jan. 7, 2019) (denying litigation

funding   discovery   and   stating,       “[t]he     Court    concludes     that

[defendant] is not entitled to the discovery it seeks because it

is not relevant.”); Yousefi v. Delta Electric Motors, Inc., No.

13-CV-1632 RSL, 2015 WL 11217257, at *2 (W.D. Wash. May 11, 2015)

(“[w]hether plaintiff is funding this litigation through savings,

insurance proceeds, a kickstarter campaign, or contributions from

[a] union is not relevant to any claim or defense at issue.”).

     To be sure, the Court is not ruling that litigation funding

discovery is off-limits in all instances.           In cases where there is

a showing that something untoward occurred, the discovery could be

relevant.     In other words, rather than directing carte-blanche

                                      8
discovery of plaintiffs’ litigation funding, the Court will Order

the discovery only if good cause exists to show the discovery is

relevant    to    claims   and   defenses   in    the   case.      For   example,

discovery will be Ordered where there is a sufficient showing that

a non-party is making ultimate litigation or settlement decisions,

the interests of plaintiffs or the class are sacrificed or are not

being protected, or conflicts of interest exist.                However, no such

evidence has been raised by defendants and, to date, the Court has

not seen anything of the sort.

     Although defendants raise a parade of horribles that could or

may arise from litigation funding agreements, none has occurred

here.     Nor is there any reason to believe that anything untoward

will occur in the future.        The fact that defendants have raised no

nonspeculative basis for their discovery request results in its

denial.     Kaplan, 2015 WL 5730101, at *5; see also VHT, Inc. v.

Zillow Group, Inc., Case No. C15-1096 JLR, 2016 WL 7077235, at *1

(W.D.     Wash.    September     8,   2016)(denying      litigation      funding

discovery     “[w]ithout     some     objective    evidence       that   any   of

[defendant’s] theories of relevance apply to [the] case.”);                    see

also In Re: Riddell Concussion Reduction Litigation, C.a. No. 13-

7585 (JBS/JS), 2016 WL 7325512, at *3 (D.N.J. Jan. 19, 2016)

(discovery of the class representatives’ fee agreements denied on

the ground that the defendant’s arguments were “speculative and



                                        9
insufficient to demonstrate the relevance of the sought-after fee

agreements.”).

     Even    if        plaintiffs’      litigation       funding     is    marginally

relevant, which is not the case, defendants’ requested discovery

would be denied because it is not “proportional to the needs of

the case.”       Rule 26(b)(1); Space Data Corp., 2018 WL 3054797, at

*1 (emphasis in original) (“[e]ven if litigation funding were

relevant (which is contestable), potential litigation funding is

a side issue at best. The Court finds that there is much discovery

that would be more . . . important in resolving the merits of this

case.”); Miller UK Ltd., 17 F.Supp. 3d at 721 (discovery was never

“intended to be an excursion ticket to an unlimited exploration of

every conceivable matter that captures an attorney’s interest.”).

     The parties have just begun to scratch the surface regarding

discovery    directed        to   the     important        issues    in    the    case.

Plaintiffs’ Fact Sheets are not finalized and defendants have only

produced core and not complete Rule 26 discovery.                         Plaintiffs’

litigation funding is a “side issue” that has nothing to do with

addressing       the   key   issues     in    the   case    such    as    what   caused

defendants’ valsartan contamination, whether the contamination

caused any injuries, and whether plaintiffs may recover under their

theories    of    liability.         Unless       and   until   defendants       make   a

legitimate showing that plaintiffs’ litigation funding is directed

to a relevant issue, which has not been done, the discovery is

                                             10
denied.     VHT, Inc., 2016 WL 7077235, at *1 (denying motion to

compel the identity of any litigation funder on the ground that

the   requested    discovery     was   “negligibly     relevant,    minimally

important in resolving the issues[,] and unduly burdensome,” and

was therefore “disproportional to the needs of the case.”). 6

2. Defendants’ Authority and Arguments are Not Persuasive

      Defendants’ argument that plaintiffs’ litigation funding is

not only relevant but a “critical piece of information” is flatly

rejected.    DLB at 1.     It is pure speculation to argue a potential

litigation funder rather than the named plaintiff may be the real

party in interest.       Id.   at 1-2.      Defendants have not cited any

evidence that a “third-party owns the rights to [this] action.”

Id. at 2.     This is not a patent case where the ownership of a

patent is relevant to determining who has standing to bring the

lawsuit.     See Cobra International, Inc. v. BCNY International,

Inc., No. 05-61225, 2013 WL 11311345, at *3 (S.D. Fla. Nov. 4,

2013).     Also, despite their protestations, defendants have not

cited to a single instance where a litigation funder owned the

right to recover rather than being a passive investor that shares

in the benefit of a recovery from an attorney’s contingent fee.


6 Defendants implicitly posit that plaintiffs’ litigation financing could create
perverse financial incentives to sacrifice the client’s best interests.
However, as one commentator has noted, “[l]itigation financing is no different
. . . than the risks presented by hourly and contingency fees, both of which
create their own characteristic misalignment of interests.” W. Bradley Wendel,
Paying the Piper but not Calling the Tune: Litigation Financing and Professional
Independence, 52 Akron L. Rev. 1, 47 (2019).

                                       11
     Defendants’ argument that plaintiffs’ litigation funding is

relevant   to   credibility    and   bias    (DLB   at   2)    is   misplaced.

Plaintiffs are not seeking to identify who is paying the legal

fees of a key witness.      See Berger v. Seyfarth Shaw, LLP, No. C07-

05279 JSW, 2008 WL 4570687, at *1 (N.D. Cal. Oct. 14, 2008); Bryant

v. Mattel, 573 F. Supp. 2d 1254, 1274 (C.D. Cal. 2007).

     In addition, the Court rejects the notion that it must know

the details of plaintiffs’ funding arrangements to decide the scope

of discovery, the outcome of discovery cost-shifting, and the

proper assessment of sanctions.           DLB at 2. The Court routinely

decides these issues without inquiring as to how the parties

finance their cases. If the Court accepted defendants’ argument,

the source(s) of defendants’ assets and funding could become fair

game for discovery.    The Court has no intention of going down this

“rabbit hole.”

     Defendants cite to Orders in another MDL where the Court

directed discovery of funding information to “inform discussions

of   medical    necessity   and   the     reasonableness      of    plaintiff’s

treatments.”    DLB at 2.   See In re: American Medical Systems, Inc.

Pelvic Repair Systems Product Liability Litigation, MDL No. 2325,

at 12-14 (S.D.W. Va. May 31, 2016), Pretrial Order #215 (Motion to

Modify Subpoena or for Protective Order of Nonparties Surgical

Assistance and Black Barber).        Defendants cite to this Order to

support their argument that, “failure to disclose [litigation

                                     12
funding] information can undermine and derail the MDL.”                    DLB at

1.    However, unlike the pelvic mesh litigation, there is no

contention     here    that   any   contrived      or    unnecessary       medical

treatment occurred.       Nor is there a scintilla of evidence, as may

have existed in the other MDL’s defendants cite to (silicone breast

litigation (1990’s), diet drug litigation (early 2000’s), and mesh

litigation)     that    inappropriate       or    fraudulent      diagnoses    or

treatment occurred.

      The Court disagrees with defendants’ statement that there is

a “shifting tide towards disclosure of third-party litigation

funding information in courts . . . coupled by a similar movement

in the legislative realm.”           DLB at 5.          This Opinion cites to

substantial recent authority denying disclosure.                 Benitez, supra;

MLC   Intellectual     Property,     supra;      Space    Data    Corp.,   supra.

Further, the disclosure requirement in the Local Rules for the

N.D. Cal. is limited to class actions.            And, this adoption was not

followed by a groundswell of copycats, including New Jersey. 7


7 One of the primary reasons jurisdictions may have adopted a disclosure
requirement is to assist judges with regard to possible recusal or
disqualification decisions. Defendants have not raised this as a reason to
require disclosure here.     In addition, in view of the Court’s ruling that
plaintiffs’ litigation funding is off-limits because of relevancy and
proportionality concerns, the Court does not have to decide if the discovery is
protected by the work-product doctrine. However, the Court notes the weight of
recent authority appears to lean in this direction. Odyssey Wireless, Inc. v.
Samsung Electronics Co., Ltd, Case No. 3:15-CV-01738-H (RBB), 2016 WL 7665898
at *4-5 (S.D. Cal. Sept. 20, 2016); United States v. Homeward Residential, Inc.,
Case No. 4:12-CV-461, 2016 WL 1031154, at *6 (E.D. Tex. Mar. 15, 2016); Viamedia,
Inc. v. Comcast Corp., Case No. 16-CV-05486, 2017 WL 2834535, at *3 (N.D. Ill.
June 30, 2017); Morley v. Square, Inc. Case No. 4:140CV172, 2015 WL 7273318, at
*2 (E.D. Mo. Nov. 18, 2015); Doe v. Soc’y of the Missionaries of the Sacred
Heart, No. 11-CV-02518, 2014 WL 1715376 at *3 (N.D.I11. May 1, 2014); Miller,

                                       13
       The case law defendants rely upon is not persuasive. In Cobra

International, Inc., supra, in the context of a dispute over the

ownership of a patent, the court wrote that discovery regarding a

litigation     funding    agreement        was     “relevant     and      is    not

privileged[.]”. 2013 WL 11311345, at *3. This litigation does not

concern the ownership of a patent. In Acceleration Bay LLC v.

Activision Blizzard, Inc., C.A. No. 16-453-RGA, 454-RGA and 455-

RGA, 2018 WL 798731 (D. Del. February 9, 2018), the Court adopted

a Special Master’s recommendation that plaintiff produce emails

and documents plaintiff provided to a litigation funder and its

counsel.     The Court simply stated, “I agree with defendants that

the communications are relevant.”          Id at *3.       In Acceleration Bay,

however, unlike this case, the defendants argued the requested

litigation funding documents were relevant to “central issues like

validity and infringement, valuation, damages, royalty rates, pre-

suit   investigative     diligence,    and       whether    [Plaintiff]    is   an

operating-company[.]” Id. at *3.             In Berger, supra, the Court

reversed a Magistrate Judge’s ruling denying discovery of the fee-

payment arrangements of a key witness.              2008 WL 4570687, at *1.

The Court ruled the discovery was relevant to the credibility and

bias of a witness.       Id. at *1. This is not a present concern of

defendants.



17 F. Supp. 3d at 738; see also Opiate Litigation, 2018 WL 2127807, at *1; but
see Acceleration Bay LLC, 2018 WL 798731, at *2-3.

                                      14
     Defendants’ reliance on In Re: American Medical Systems,

Inc., MDL No. 2325, 2016 WL 3077904 (S.D.W.Va. May 31, 2016), is

misplaced.       That    case    is   a    MDL    involving   AMS’s   pelvic   mesh

products.      During the course of discovery AMS learned that some of

the plaintiffs had corrective surgery arranged and funded through

third-party funding companies.                 AMS then served subpoenas on the

companies seeking documents relating to the plaintiffs’ funding.

As to the documents the Court held were discoverable, the Court

ruled    they    were    relevant         to    understanding   the   plaintiffs’

“motivation” to undergo corrective surgeries.                   Id. at *5.      The

documents were also relevant to learning if the plaintiffs were

“pressed” to undergo corrective surgeries and the “reasonableness

of the costs associated with the corrective surgeries that the

plaintiffs underwent.”          Id. at *5.         The AMS case is not remotely

analogous to this litigation.              To date, defendants have not even

hinted    at    the   fact   that     litigation      funders   may   be   funding

plaintiffs’ treatment.          There is also no evidence that third-party

funders may be unreasonably padding plaintiffs’ damage claims.                  At

this stage of the case, any argument to this effect is pure

speculation.

     Last, defendants’ reliance on Gbarabe v. Chevron Corp., Case

No. 14-CV-00173-SI, 2016 WL 4154849 (N.D.Cal. August 5, 2016), is

also misplaced.         In Gbararbe, plaintiffs’ counsel represented a

class    of    approximately     12,600        Nigerian   individuals   allegedly

                                           15
damaged by a 2012 drilling explosion off the coast of Nigeria.

Plaintiffs’ lawyers were solo practitioners who acknowledged they

were dependent on outside funding to prosecute the case.            Id. at

*1.    The lawyers also conceded the relevance of their funding

agreement.   Id.    The Court ruled that, “under the circumstances of

[the] case, the litigation funding agreement is relevant” to the

adequacy of representation in the case.        Id. Here, plaintiffs do

not concede the relevancy of defendants’ requested discovery.           In

addition, the Court has previously ruled that as a general matter

a class action plaintiff’s finances are off-limits to discovery.

See Riddell, supra.

3.    In Camera Review

       As a coda to this Opinion, the Court will address plaintiffs’

offer that the Court review their litigation funding documents in

camera, “where the litigation funding company has control or input

into   litigation    decisions,   including   settlement,   which    could

interfere with a plaintiff’s control of his or her lawsuit and the

attorney-client relationship.” PLB at 2.       The Court agrees to this

review with one proviso.          That is, that the Court relies on

plaintiffs’ counsel to exercise their best professional judgment

when the review should occur.      After all, plaintiffs’ counsel, not

the Court, knows the details of their contractual relationship.

If a good faith question exists as to whether documents should be

submitted for review, the Court expects counsel to err on the side

                                    16
of disclosure. 8      The Court is aware that a respected jurist in a

pending MDL has Ordered an ex parte in camera review in all

instances where an attorney has obtained third-party contingent

litigation financing.        Opiate Litigation, supra.          However, the

course this Court chooses to take is not to require automatic

review but to leave it to plaintiffs’ counsel to decide when the

Court should be involved.      As this Court wrote in Montana v. County

of Cape May Board of Freeholders, C.A. No. 09-755 (NLH/JS), 2013

WL   11233748,   at   *8-9   (D.N.J.   Sept.   20,   2013)    (citations     and

quotations omitted):

      The rules of discovery must necessarily be largely self-
      enforcing. The integrity of the discovery process rest
      on the faithfulness of parties and counsel to the rules
      – both the spirit and the letter.         Moreover, the
      discovery provisions of the Federal Rules are meant to
      function without the need for constant judicial
      intervention, and … those rules rely on the honesty and
      good faith of counsel in dealing with adversaries.

Defendants are not left out of this process.           If defendants have

good cause to believe the criteria for an in camera review is

met, the Court will consider their application.              What will not

be Ordered is the automatic or carte blanche review of all




8 Some of the questions counsel should consider are: (1) whether the funder has
formal or de facto control over litigation decisions?; (2) whether funding may
be withdrawn, and if so when?; (3) whether the funder decides when to settle a
case?; and (4) whether the funder has control over the selection of counsel?
See Bert I. Huang, Litigation Finance: What do Judges Need to Know? 45 Colum.
J.L. & Soc. Probs. 525, 529-32 (2012).

                                       17
litigation funding agreements and documents. 9          Speculation does

not justify discovery. Benitez, 2019 WL 1578167, at *1.

CONCLUSION
      In sum, the Court denies defendants’ request for carte blanche

discovery of plaintiffs’ litigation funding as the discovery is

irrelevant to the claims and defenses in the case.              At best, the

discovery is a side issue that does not help advance this complex

litigation.    To date, the litigation has run smoothly without the

requested discovery and the Court expects this to remain the case.

Defendants’ parade of horribles that might occur from litigation

funding is pure speculation.         To be sure, however, the Court is

not   ruling   that   plaintiffs’    litigation    funding    can   never   be

discovered.     If good cause exists to order the discovery in an

appropriate instance, it will be done.         What the Court will not do

is Order the discovery in the absence of a demonstratable showing

that the discovery is relevant to a claim or defense in the case.

That showing has not been made to date.




9 Some of the information the Court will consider to decide if an in camera
review is appropriate is whether the litigation is unduly prolonged and if
settlement or ADR is discouraged, whether counsel’s control over the litigation
is undercut, if settlement money is unduly directed away from a plaintiff, if
the attorney-client relationship is compromised, or if the professional
independence of an attorney is diminished. See also Huang, supra. Although it
may not be directly on point, New Jersey RPC 5.4(c) provides that a “lawyer
shall not permit a person who recommends, employs, or pays the lawyer to render
legal services for another to direct or regulate the lawyer’s professional
judgment in rendering such legal services.” It is not clear if a litigation
funder fits into the class of persons covered by this RPC.

                                      18
                                          ORDER

      Accordingly, for all the foregoing reasons, IT IS HEREBY

ORDERED this 18th day of September, 2019, that defendants’ request

that plaintiffs’ litigation funding be included in plaintiffs’

Fact Sheets is DENIED; and it is further

      ORDERED that to the extent the request is made that the Court

Order the automatic or carte blanche disclosure of plaintiffs’

litigation      funding    agreements     and   documents,   the   request   is

DENIED; and it is further

      ORDERED     the     Court   will    review     in   camera   plaintiffs’

litigation funding documents where plaintiffs’ counsel makes this

request or if good cause exists to believe a litigation financer

has   control    or     input   into   plaintiffs’    litigation    decisions,

including settlement, which would interfere with a plaintiff’s

control of his or her lawsuit and the attorney-client relationship,

or other good cause exists for the review.                    The Court will

thereafter determine the scope of discovery, if any.



                                       s/ Joel Schneider
                                       JOEL SCHNEIDER
                                       United States Magistrate Judge




                                         19
